DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2019, 09/27/2019, and 08/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 06/20/2019 were reviewed and are acceptable.
Specification
The specification filed on 09/23/2019 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a flow battery comprising an insulating frame body, a cathode, a first separator, a first anode, an electrolyte solution that is located inside a reaction chamber and that contacts the cathode, the first anode, and the first separator, a first liquid retention sheet, and a flow device configured to make the electrolyte solution flow.
Bakenov et al. (US 2016/0293986 A1) is considered to be the closest relevant prior art to independent claim 1.  Bakenov et al. discloses a Zn/NiOOH battery (Title) comprising an insulating frame body (“pouch-like” battery housing, [0060]), a cathode (2), a separator (3), and an anode (1).  Bakenov et al. further discloses an electrolyte solution that contacts the cathode, the anode, and the separator ([0029]).
However, Bakenov et al. does not disclose, teach, fairly suggest, nor render obvious the recited flow device configured to make the electrolyte solution in the reaction chamber flow.  To the contrary, Bakenov et al. explicitly discloses that the battery housing is sealed ([0060]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards utilizing a flow device because a sealed housing would prevent electrolyte “flow”.  Indeed, Bakenov et al. recognizes as much by titling the invention “flow-assist-free”.
Seipp et al. (US 2016/0164112 A1) is also considered to be relevant prior art to independent claim 1.  Seipp et al. discloses a flow battery (Title) comprising an insulating frame body (collectively 2’’, 3’’, and 4’’, as shown in Fig 10), a cathode (e.g. right side 5’’, as shown in Fig 10), an anode (e.g. left side 5’’, as shown in Fig 10), and a separator (15’’, as shown in Fig 10).  
However, Seipp et al. does not disclose, teach, fairly suggest, nor render obvious the recited electrolyte solution that contacts the cathode, the anode, and the separator.  To the contrary, Seipp et al. explicitly discloses supplying different electrolytes to the respective inner spaces of the cell ([0045]), and further explicitly discloses that the two different electrolytes should not become mixed ([0048]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to use the same electrolyte to contact both electrodes, i.e. the cathode and the anode, simultaneously.
Wang et al. (US 2013/0323611 A1) is also considered to be relevant prior art to independent claim 1.  Wang et al. discloses a flow battery (Title) comprising an insulating frame body (not explicitly shown, but as implied in Fig 3), a cathode (152-2), an anode (152-1), a separator (150), and a flow device (pumps 146-1/146-2).  
However, Wang et al. does not disclose, teach, fairly suggest, nor render obvious the recited electrolyte solution that contacts the cathode, the anode, and the separator.  To the contrary, Wang et al. explicitly discloses supplying different electrolytes to the respective inner spaces of the cell (as shown in Fig 3; see also [0024] which discloses nickel hydroxide for the cathode material and zinc oxide for the anode material).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to use the same electrolyte to contact both electrodes, i.e. the cathode and the anode, simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reece et al. (US 2016/0308234 A1);
Kniajanski et al. (US 2016/0344056 A1);
Miyazawa et al. (US 2016/0260988 A1);
Goeltz (US 2016/0211539 A1); and
Tolmachev (US 2014/0170511 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        04/30/2021